Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Dorothy E. BartlettSvehla is censured, and respondent is directed to complete the professionalism seminar conducted by the Illinois Professional Responsibility Institute and to attend a bar association or privately sponsored seminar or program on ethics at her own cost within six months of this order, or within such time as the Adminstrator and respondent may agree.